Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on August 20, 2021. Claims 1-20 are pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 16/914,204, filed on June 26, 2020 (now U.S. Patent No. 11,100,741).

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/22/2021 has been considered and is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings filed on 08/20/2021 are acknowledged and are acceptable.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, lines 4 and 7,  “the remote enclosure” lacks clear antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shoenfeld (U.S Publication No. 2007/0125100 A1).

As per claim 1, Shoenfeld discloses an access control assembly (e.g. see fig. 1, 2: refrigerator door lock assembly 20) configured to be connected to an enclosure (e.g. fig. 1, 2: refrigerator cabinet body 12), having an enclosure volume and an enclosure door (e.g. fig. 1, 2: door 14) that is movable to enclose the enclosure volume (e.g. fig. 1, 2), the access control assembly comprising:
a first interface module comprising a processor and input device, and is configured to couple to the enclosure door (e.g. fig. 1-3, 8-9; para. [0030], [0042], [0049] & [0062]-[0063]: a local computer device, i.e., a touch-screen control and display interface device 529, may be mounted on one side of the refrigerator cabinet 512 or incorporated into the lock body portion 530; the refrigerator door lock assembly may be connected, e.g., via USB, ethernet, or wireless device, to another computer or computer network);
a latching module (e.g. fig. 1, 2: the door portion has an enclosure that mounts to the door, with a latch strike member, i.e., latch strike plate, situated within the enclosure) configured to couple to the enclosure door, the latching module comprising a latching member and a latch actuator configured to extend or retract the latching member based on a signal received from the first interface module to lock or unlock the enclosure door (e.g. see fig. 1, 2; para. [0022] & [0042]-[0046]);
a power supply configured to provide power to the first interface module and the latching module (e.g. para. [0052]: battery/DC power supply),
wherein the processor of the first interface module is configured to: wirelessly receive, via the input device, a user credential; based on the user credential, provide the signal to the latching module through the enclosure door to cause the latch actuator to extend or retract the latching member and lock or unlock the enclosure door (e.g. para. [0022]-[0023], [0043]-[0044], [0051] & [0061]-[0063]: “An electronics circuit board within the enclosure of the body portion has circuitry for communicating over the USB cable with the computer system, and has circuitry, e.g., a microprocessor, e.g., suitably programmed circuit means for receiving and interpreting commands specific to that specific refrigerator door lock to actuate the motor drive and move the latch member out of engagement with said latch strike member, and thus providing authorized access to the pharmaceutical refrigerator”; “The touch screen computer controller 429 can be wirelessly connected with a local or wide area network, to permit remote monitoring or to provide access from a remote station”);
after controlling the latching member, determine a state of the latching module; and cause the latching module to provide an audio or visual indication of the state (e.g. fig. 2-4: LED indicator 33 and sounder 35; para. [0025], [0047], [0052] & [0054]: An LED or other visible indicator can be situated on the door portion of the lock, serving as a visible indication of the open/closed status of the refrigerator door lock); and 
a manual lock coupled with the latching module and operable to move the latching member from at least a locked state to an unlocked state irrespective of a status of the power supply (e.g. fig. 2; para. [0022], [0047] & [0056]: the door portion may also have a key lock cylinder that is mechanically coupled to the latch strike member, so that the lock can be manually opened, by moving the latch strike member out of engagement with the latch member, e.g., in the event of a power failure or computer system failure or outage).
  
As per claim 2, claim 1 is incorporated and Shoenfeld discloses: wherein the first interface module further comprises: a module body defining a handle portion and an extension portion extending from the handle portion, wherein the extension portion is narrower than the handle portion and the extension portion is adjacent to an outer surface of the enclosure door (e.g. fig. 8; para. [0062]-[0063]).

As per claim 5, claim 1 is incorporated and Shoenfeld discloses: wherein the access control assembly is configured to be connected to a cabinet (e.g. fig. 1; para. [0014], [0022], [0043] & [0045]: a locking refrigerated cabinet and/or warming cabinet), and the processor authenticates the user credential based on wirelessly communicating at least a portion of the user credential to a remote device and wirelessly receiving an indication that the user credential is authenticated from the remote device (e.g. para. [0022], [0043]-[0044], [0049], [0051] & [0061]: “The touch screen computer controller 429 can be wirelessly connected with a local or wide area network, to permit remote monitoring or to provide access from a remote station”).  

As per claim 7, claim 1 is incorporated and Shoenfeld discloses: the access control assembly further comprising: a mounting element configured to secure the first interface module to an outer surface of the enclosure door, and a bracket configured to couple the latching module to an inner surface of the enclosure door, wherein the first interface module comprises a housing enclosure and the processor and the power supply of the first interface module are contained in the housing enclosure, and wherein the DB2/ 41403348.297Attorney Docket No. P-22505.US03CON/122295-6969 signal is received by the latching module from the first interface module through the enclosure door (e.g. see fig. 1-3, 8-9; para. [0022], [0042]-[0046] & [0062]-[0063]: “The lock arrangement has a body portion that mounts onto the body of the refrigerator cabinet and a door portion that mounts onto the door or the refrigerator cabinet aligning with the body portion when the refrigerator door is closed. The door portion has an enclosure that mounts to the door, with a latch strike member, i.e., latch strike plate, situated within the enclosure […] A USB cable extends from the enclosure of the body portion to connect, either directly or via a network, with a computer system. An electronics circuit board within the enclosure of the body portion has circuitry for communicating over the USB cable with the computer system, and has circuitry, e.g., a microprocessor, e.g., suitably programmed circuit means for receiving and interpreting commands specific to that specific refrigerator door lock to actuate the motor drive and move the latch member out of engagement with said latch strike member, and thus providing authorized access to the pharmaceutical refrigerator”).  

As per claim 8, claim 7 is incorporated and Shoenfeld discloses: wherein latching module is configured to wirelessly couple to the first interface module through the enclosure door (e.g. para. [0022]).  
  
As per claim 9, claim 1 is incorporated and Shoenfeld discloses: the processor is further configured to: retrieve temperature status for one or more containers within the enclosure; and output, via the display associated with the first interface module, the temperature status (para. [0053]-[0054] & [0063]).

As per claim 10, claim 9 is incorporated and Shoenfeld discloses: wherein the processor is further configured to output a warning when a temperature status of a container within the enclosure exceeds a predefined safe range (para. [0054] & [0063]: the temperature display area 533 can be configured to flash on and off if the temperature is too low or too high).  

As per claim 11, claim 1 is incorporated and Shoenfeld discloses: wherein the interface module comprises an antenna configured to generate power based on receipt of a wireless signal and transfer the generated power to the power supply (e.g. para. [0052]).  

As per claim 12, claim 1 is incorporated and Shoenfeld discloses: the access control assembly further comprising a tamper sensor configured to generate a signal to indicate when a component of the access control assembly has been accessed (e.g. para. [0024] & [0074]).  

As per claim 13, claim 12 is incorporated and Shoenfeld discloses: wherein the processor is further configured to store, in a data storage device, a log of the signal indicating the component of the access control assembly has been accessed (e.g. para. [0020], [0061] & [0064]-[0065]: keeps an audit trail of when the refrigerator was opened, and who opened it).  

As per claim 14, claim 1 is incorporated and Shoenfeld discloses: wherein the processor is further configured to: determine whether the user credential satisfies a predetermined privilege level before providing the signal; DB2/ 41403348.298Attorney Docket No. P-22505.US03CON/122295-6969determine a temperature status within the enclosure; determine that the temperature status within the enclosure does not satisfy a threshold range; increase, responsive to determining that the temperature status within the enclosure does not satisfy the threshold range, the predetermined privilege level from a default privilege level to a higher privilege level; and responsive to determining that the user credential satisfies the higher privilege level, when the predetermined privilege level is increased, cause the latch actuator to extend or retract the latching member (e.g. para. [0007], [0027] & [0061]: If the temperature or humidity was out of the acceptable range during shipping, the lock 420 would be programmed to deny access to the chest or container holding the pharmaceuticals, to prevent the distribution of potentially tainted medication. Authorized pharmaceutical supervisory personnel (i.e., with a higher privilege level) would have an access code to allow them to retrieve the contents; If the temperature or humidity is outside the acceptable range, the lock will not permit opening by a staff member. A supervisor with a special override code would be needed to access the container).  

As per claim 15, claim 1 is incorporated and Shoenfeld discloses: wherein the processor is further configured to: validate the user credential, wherein the first interface module receives the user credential via a near field communication reader or a biometric reader, and wherein the first interface module includes a memory storing a log of the validation (e.g. para. [0022], [0051] & [0065]). 
 
Method claim 16 is rejected for the same reasons as corresponding apparatus claim 1 above for having similar limitations and being similar in scope.

As per claim 19, claim 16 is incorporated and Shoenfeld discloses: the method further comprising: retrieving, via a communication interface, temperature status for one or more containers within the enclosure (e.g. para. [0020], [0026], [0042] & [0053]); and outputting, via a display associated with the interface module, the temperature status (e.g. see fig. 9; para. [0020], [0053]-[0054] & [0063]-[0066]).   

As per claim 20, claim 16 is incorporated and Shoenfeld discloses: the method further comprising: transmitting, by the first interface module, a signal to unlock a container within the enclosure (para. [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld in view of Frazier et al. (U.S Publication No. 2018/0129998 A1; hereinafter “Frazier”)   

As per claim 3, claim 2 is incorporated and Shoenfeld discloses: DB2/ 41403348.296Attorney Docket No. P-22505.US03CON/122295-6969wherein the first interface module comprises a display (e.g. fig. 8-9; para. [0062]-[0063]: the touch-screen device 529 has a display panel 531).
Shoenfeld does not explicitly disclose wherein the processor is further configured to: determine, with the first interface module, that a remote enclosure contains an item requested from the enclosure; and cause an indication of a location of the remote enclosure to be displayed on the display.
However, in the same field of network system of refrigerators, Frazier discloses: wherein the processor is further configured to: determine, with the first interface module, that a remote enclosure contains an item requested from the enclosure (e.g. fig. 1, 3; para. [0025]-[0026], [0028] & [0030]-[0033]: a first device computer 52 receives a query regarding a perishable product from a first user via the interface 55; the product exchange program 66 searches within a smart refrigerator associated with the first device computer 52 for availability of the perishable product; If the item is available from one or more inventories associated with device computers within the network, the product exchange program determines whether the item available meets specific criteria set by the first user. The criteria may include, but is not limited to: expiration data, amount, brand, cost and storage temperature; If the criteria of the perishable product does match the criteria being required by the first user, the product exchange program 66 queries the second device computer for approval of a purchase of the perishable product that fits the criteria and request from the first user); and
cause an indication of a location of the remote enclosure to be displayed on the display (e.g. para. [0033]: a notification is sent to the first user regarding the availability of the perishable item; the notification may additionally include the address or place of pickup of the product; note fig. 1, 3; para. [0052]: the external component 900a of the first device computer 52 includes a computer display monitor 920).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access control assembly of Shoenfeld the known technique of determining, with the first interface module, that a remote enclosure contains an item requested from the enclosure; and cause an indication of a location of the remote enclosure to be displayed on the display, as taught by Frazier, in order to simply provide a network system of refrigerators that can quickly determine the refrigerator containing the requested item/drug, thus increasing user convenience and reducing food or perishable waste.

Method claim 18 is rejected for the same reasons as corresponding apparatus claim 3 above for having similar limitations and being similar in scope.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld in view of Bhaumik et al. (U.S Publication No. 2019/0236527 A1; hereinafter “Bhaumik”).

As per claim 4, claim 2 is incorporated and Shoenfeld discloses: wherein the processor is further configured to: receive, via a wireless communication interface, condition tracking information including inventory and temperature status associated with the item stored within the remote enclosure (e.g. para. [0020], [0026], [0042] & [0053]); and
output, via a display associated with the first interface module, the temperature status associated with the item stored within the remote enclosure (e.g. see fig. 9; para. [0020], [0053]-[0054] & [0063]-[0066]). 
Shoenfeld discloses that a bar-code scanner and/or RFID reader may be employed to obtain a record of what drugs were removed (i.e., inventory status) from the refrigerator (see Shoenfeld, para. [0065]) but does not explicitly disclose output, via a display associated with the first interface module, the inventory status associated with the item stored within the remote enclosure.
However, in the same field of a system and method for inventory management using smart containers, Bhaumik discloses: output, via a display associated with a first interface module (e.g. see fig. 1: user interface 120 of the computing device 104; para. [0025] & [0038]), the inventory status associated with the item stored within the remote enclosure (e.g. para. [0034]-[0036], [0041]-[0043], [0053] & [0118]: inventory actions may include generating an inventory alert or notification corresponding to the inventor item and/or a specific container or set of containers; An inventory notification may include information about the network inventory status for the inventory item, container locations for the inventory item, and/or a prompt for input related to the inventory status (i.e. user-initiated order, override order criteria, override network inventory status, etc.). An inventory alert may include information corresponding to the identified network inventory status, and may be tied into an existing ordering system to trigger an auto-generation of an order, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access control assembly of Shoenfeld the known technique of outputting, via a display associated with the first interface module, the inventory status associated with the item stored within the remote enclosure, as taught by Bhaumik, in order to simply display to the user the inventory status corresponding to the inventory item and/or a specific container or set of containers.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld in view of Roberts et al. (U.S Publication No. 2012/0013464 A1; hereinafter “Roberts”)   

As per claim 6, claim 1 is incorporated and Shoenfeld discloses status indicator 33 configured to display various indications (e.g. para. [0054]) but does not explicitly disclose determining the status of the power supply, and cause an indication of the status to be displayed.
However, in the same field of a security system for a mobile medical cart, Roberts discloses: wherein the processor is configured to: determine the status of the power supply; and cause an indication of the status to be displayed (e.g. para. [0051], [0054] & [0058]: the visual indicator 166 is provided that displays the status of the battery which powers the alarm system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access control assembly of Shoenfeld the known technique of displaying the status of the power supply, as taught by Roberts, in order to simply allow displaying to the user a low battery state.

Method claim 17 is rejected for the same reasons as corresponding apparatus claim 6 above for having similar limitations and being similar in scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,100,741 (issued on August 24, 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention using the same means with little additional change to the claim language. Patent claims are narrower and thus teach all the limitations of the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov